BLD-094                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2430
                                      ___________

                                 In re: MAC TRUONG,
                                                Debtor

                                     MAC TRUONG,
                                              Appellant

                                             v.

            ROSEMARY I. MERGENTHALER; R. KENNETH BARNARD
                  ____________________________________

                     On Appeal from the United States District Court
                           for the District of New Jersey
                          (D.C. Civil Action No. 16-cv-08591)
                         District Judge: Honorable Esther Salas
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 7, 2019
              Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                            (Opinion filed: February 22, 2019)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Mac Truong, proceeding pro se, appeals an order of the United States District

Court for the District of New Jersey affirming a United States Bankruptcy Court’s

dismissal of an adversary complaint. For the following reasons, we will summarily

affirm.

          In May 2015, Appellee Rosemary I. Mergenthaler filed a voluntary bankruptcy

petition in the United States Bankruptcy Court for the Eastern District of New York

seeking a declaration of bankruptcy under Chapter 7 of the Bankruptcy Code, 11 U.S.C.

§§ 701 et seq. Appellee Kenneth Barnard was appointed the Chapter 7 Trustee. Four

months prior to filing her petition, Mergenthaler transferred a 25% interest in the property

located at 3 Wood Edge Court in Water Mill, New York (“the New York property”), to

Truong by quitclaim deed for nominal ($10) consideration (the “Truong transfer”). On

August 6, 2015, after the Bankruptcy Court granted a court-appointed receiver relief from

the automatic stay, the Supreme Court of New York entered a final, non-appealable order

(“the state court order”) declaring the Truong transfer to be null and void, and thereby

invalidating Truong’s interest in the New York property. 1 The Bankruptcy Court

authorized the sale of the property over Truong’s objections in July 2016.


1
  Truong filed a complaint in the District Court for the Eastern District of New York
seeking intervention in the state court proceeding to protect his interest in the New York
property. The Court dismissed the action as frivolous pursuant to the Younger abstention
doctrine. See Truong v. Cuthbertson, 2015 U.S. Dist. LEXIS 106148, at *3 (E.D.N.Y.
Aug. 12, 2015, No. 15-cv-4268). The Court noted that Truong, a disbarred New York
attorney, had a “voluminous history of litigation abuse,” including a “tenacity [for] filing
frivolous bankruptcy matters,” and that he was the subject of filing injunctions in
numerous federal and state courts. Id. at *4. The Court subsequently entered an order
                                              2
       In May 2016, Truong filed for Chapter 7 relief with the United States Bankruptcy

Court for the District of New Jersey. Charles M. Forman was appointed trustee. On his

schedules, Truong listed a 25% interest in Mergenthaler’s property. On August 4, 2016,

Truong initiated an adversary proceeding in that court by filing a complaint against

Mergenthaler and Barnard seeking the return of his property interest and damages in

excess of $2 million. Truong alleged that Barnard had fraudulently obtained

authorization to sell the New York property and violated the automatic stay in Truong’s

bankruptcy. In an order entered August 30, 2016, the New Jersey Bankruptcy Court

authorized Forman to abandon the New York property after determining, based on the

state court order, that it was not property of the estate, and that it was over-encumbered. 2

       Barnard filed a motion to dismiss the adversary proceeding pursuant to Fed. R.

Civ. P. 12(b)(1), (3) & (6), and Truong cross-moved for summary judgment, arguing that

the state court order had been vacated, and that Mergenthaler had “reaffirmed” her debt

to Truong. The Bankruptcy Court denied the cross-motion, and dismissed the proceeding

with prejudice. Truong appealed to the District Court, which affirmed the Bankruptcy


enjoining Truong from “commencing any further actions in” that Court, and from
“intervening in Rosemary Mergenthaler’s bankruptcy proceedings in the Bankruptcy
Court of the Eastern District of New York, absent permission from the presiding United
States Bankruptcy Judge.” See Truong v. Cuthbertson, 2016 U.S. Dist. LEXIS 21621, at
*2 (E.D.N.Y. Feb. 22, 2016, No. 15-cv-4268).
2
  In the Notice of Proposed Abandonment, the Trustee noted that the New York property,
which was valued at $2.5 million, was subject to liens of $3.5 million, including one in
favor of Dean Osekavage, for $1,658,528, based on an Order and Judgment issued in the
state court proceeding. The property was subsequently sold, in December 2016, for $2.3
million.
                                            3
Court’s order and denied the appeal in an order entered June 18, 2018. 3 This appeal

ensued.

       The District Court had jurisdiction to review the Bankruptcy Court's final order

under 28 U.S.C. § 158(a)(1). We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291.

"We exercise plenary review of the District Court's conclusions of law. Since the District

Court sat as an appellate court to review the Bankruptcy Court, we review the

Bankruptcy Court's legal determinations de novo.” In re Tower Air, Inc., 397 F.3d 191,

195 (3d Cir. 2005) (internal citations and quotation marks omitted).

       We consider first the Bankruptcy Court’s conclusion, affirmed by the District

Court, that the adversary proceeding was barred by the Rooker-Feldman doctrine. 4 The

doctrine is a narrow one, stripping federal courts of subject matter jurisdiction. See

Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). We conclude that

the doctrine does not apply here.

       Under Rooker-Feldman, “federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463

(2006). The Bankruptcy Court determined that the issue of Truong’s interest in the New

York property was determined by the New York Supreme Court, and that the Rooker-

Feldman doctrine prevented it from considering his challenges to the validity of the state


3
  We note that, contrary to Truong’s contention, the District Court did not dismiss his
appeal prior to entry of this order.
4
  See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923).
                                            4
court order. However, although Truong filed objections in the proceeding before the

New York Supreme Court, he was not a party to that action. 5 Rooker-Feldman is not

applicable when, as here, “the party against whom the doctrine is invoked was not a party

to the underlying state-court proceeding.” Id. at 464.

       We agree with the District Court that Truong was nevertheless barred, under the

Barton doctrine, from instituting the adversary proceeding against Barnard, as Trustee, 6

without first obtaining leave from the Bankruptcy Court for the Eastern District of New

York. See In re VistaCare Grp., LLC, 678 F.3d 218, 224 (3d Cir. 2012). This common

law doctrine stems from Barton v. Barbour, in which the Supreme Court barred suit

against a receiver unless “leave of court by which he was appointed [was] obtained.” 104
U.S. 126, 128 (1881). In VistaCare, we joined our sister circuits in extending the Barton

doctrine to include lawsuits against a bankruptcy trustee. Id., 678 F.3d at 224. As we

explained, “[i]f debtors, creditors, defendants in adversary proceedings, and other parties

to a bankruptcy proceeding could sue the trustee in state court for damages arising out of

the conduct of the proceeding, [the state] court would have the practical power to turn




5
  The state court proceeding was brought by Osekavage, d/b/a/ Pathfinders USA, a debt
collection agency, against Mergenthaler and her then-husband, Peter Mergenthaler.
Osekavage, acting as assignee of Judy Wetzstein, Peter’s ex-wife, brought the action to
enforce a settlement agreement which had been incorporated into the divorce judgment of
Peter and Wetzstein. Summary judgment was granted to Osekavage, pursuant to which
he obtained a lien on the New York property.
6
  Truong made clear in his pleadings before the District Court that he sued Barnard only
in his official capacity as Chapter 7 Trustee of the Mergenthaler estate.
                                              5
bankruptcy losers into bankruptcy winners, and vice versa.” Id. at 228 (quoting In re

Linton, 136 F.3d 544, 546 (7th Cir. 1998)).

       In his adversary complaint, Truong complains of actions taken by Barnard while

administering the Mergenthaler estate, including his obtaining authorization to liquidate

the New York property, and his distribution of the sale proceeds. Truong did not seek

leave of the New York Bankruptcy Court prior to filing his adversary complaint. Indeed,

as the Bankruptcy Court observed, Truong sought to do indirectly what he could not do

directly in the New York Bankruptcy Court absent the authorization required by the New

York District Court’s injunction. We further agree with its conclusion that the adversary

proceeding is “precisely the type of vexatious and destructive litigation that the Barton

doctrine was intended to protect against.” 11/3/16 Tr. At 13. Because the Bankruptcy

Court lacked jurisdiction to consider the adversary proceeding against Barnard, the

District Court properly affirmed its dismissal. See Satterfield v. Malloy, 700 F.3d 1231,

1234 (10th Cir. 2012) (noting that “the Barton doctrine is jurisdictional in nature”).

       We likewise affirm the dismissal of the proceeding against Mergenthaler. The

Bankruptcy Code prohibits “the commencement or continuation” of any proceeding

against a debtor for a preexisting claim. 11 U.S.C. § 362(a)(1). The automatic stay in

Mergenthaler’s case went into effect upon the filing of the bankruptcy petition, which

was filed prior to this adversary proceeding, and voided any subsequent proceedings or

actions regarding the alleged pre-existing debt.


                                              6
       For the foregoing reasons, we conclude that this appeal presents no substantial

question. See I.O.P. 10.6. Furthermore, Appellant is advised that he will be subject to

sanctions by this Court if he continues to file appeals from motions or other pleadings

that are designed to circumvent the injunctions imposed by other courts or other actions

that this Court deems frivolous. Such sanctions may include an injunction prohibiting

Appellant from filing any appeals or original actions in this Court without first obtaining

prior approval.

       The judgment of the District Court will be summarily affirmed. 7




7
  Appellee Mergenthaler’s “Notice of Motion for an Order (a) Granting under Rule 56 of
the FRCvP main relief sought by Appellant . . . ” and motion to expand the record are
denied. See Burton v. Teleflex Inc., 707 F.3d 417, 435 (3d Cir. 2013) (a party may
supplement the record on appeal only in “exceptional circumstances”).
                                            7